DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz. US Patent No. 10,645,072.
Hefetz disclose a method and a system for validating transactions comprising: an electronic transaction terminal 120, the electronic transaction terminal 120 can be a credit and/or debit card terminal located at a first location such as a point of sale location inside a retail store, i.e., at a known first location, the terminal 120 could be a credit/debit card terminal linked to a cash register (not shown), or the terminal 120 could be a regular ATM (automatic teller machine) for dispensing cash to registered holders of cash cards; if the first and second locations do not match in geographical proximity, the alert can be a reply message for blocking an associated electronic transaction at the first location; the terminal 120 is operatively coupled to a financial institution's computers 140 such as a credit card company's computers or a bank's computers; the financial institution's computers 140 are in turn able to communicate with a first wireless terminal 160 via a wireless provider 180; an optional position database (PDB) 300 can be operatively coupled to the wireless provider 180 or can be operatively coupled to the financial institution's computer 140; the PDB 300 can store positions derived from any known position determination technique such as, but not limited to, GPS position data derived from a GPS receiver 200 located on the first wireless terminal 160 (see, e.g., FIG. 2); the terminal 120 includes a card reader 240 for reading a credit card 260; each time a subscriber uses the credit card, at the time of a purchase transaction or near to that time, the financial institution will contact the local based fraud detection (LBFP) System servers, the financial institution provides the date of transaction, time of transaction, address of the business where the transaction took place, type of transaction (online or physical) and the subscriber's ID number; the LBFP servers will then initiate a request via secure TCP/IP link (e.g., SSL/SSH/VPN) to the subscriber's mobile phone provider requesting the subscriber's post-transaction location, heading and/or speed (see FIG. 4); the LBFP System can be located on the financial institution's premises or at a distance therefrom; when the client uses his or her credit card, the LBFP System receives the purchase information from the financial institution, it cross-references the identifying item from the financial institution with the subscriber's unique carrier ID (e.g., cell phone number); after the LBFP System finds the subscriber's unique carrier ID (or related information), it will then request the subscriber's last known location from the subscriber's carrier; depending of the outcomes, a decision (score) table is created using at least the parameters: ΔD=distance between Location of Mobile phone and Location of Purchase Point, and ΔT=difference between Time located phone and Time of transaction, among potential parameters. The LBFP system may use additional factors to arrive at a final score/Fraud Confidence Level (“FCL”); these factors include a client's heading, speed, urban type/density, time of day, day of week, weather conditions, etc. As to ΔD, the time can range from 0 to 30 kilometers or more. As to ΔT, the time can range from 0 to 30 minutes or more; depending upon the sensitivity desired for questioning whether a credit card purchase is valid, Fraud Confidence Level (“FCL”) values are assigned within the LBFP System for each credit card transaction; when an FCL is calculated by the LBFP System to be above a threshold value, a flag will be raised as to a valid transaction; when an FCL is calculated by the LBFP System to be below a threshold value, a flag is raised as to a potentially fraudulent credit card use. ( See Figs 1-4; col. 9-10 and 12-13).
Regarding claims 1, 6, and 18, Hefetz fails to disclose some of the details, such as a plurality of card readers, setting up a score for notification and a score for declining the transaction. However, Hefetz discloses a system using smarts card, debit cards, or credit cards, for performing transactions and/or for accessing ATM machine, it is inherent that such a network includes a plurality of ATM machines or card readers at different locations. Furthermore, Hefetz discloses having first and second locations and approves the transactions based on the distance between the two location. Which respect to setting up the specific score, such limitation is a matter of engineering choice for meeting specific customer requirements. The prior art discloses setting specific scores for notifications and denial of  service. Therefore, to modify the prior art to meet these specific limitations would have been an obvious extension as taught by the prior art.
Regarding claims 2-4, 7-9, and 19-20, with respect to the type of payment protocol used at a store or the specific time period restriction for rendering service. The prior art can accommodate any type of payment protocol and uses TCIP for communicating the other financial institutions. The specific time period  is a matter of engineering choice for meeting specific customer requirements. Therefore, it would have been obvious.
Regarding claims 5, 10, the prior art uses the physical distance between recipient location at the time and the provider location at a particular time to determine the fraud score and alert.
Regarding claim 11, the prior art uses historical data for determining fraud alert.
Regarding claims 12-13, with respect to the type of service, such limitation is just merely a method of use and for meeting specific customer requirements, which therefore, obvious. 
Regarding claims 14-17, the prior uses the customer name and address to authenticate the customer and uses the provider address, including distance from one location to the next, driving speed, time, etc., to determine fraud alert, the specific fraud scheme is a matter of engineering choice for meeting specific customer requirements, which therefore, obvious.
Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive. See examiner remarks.
Remark:
In response to the applicant’s argument regarding determining the location of the reader, the examiner respectfully disagrees. Once the user current location is determined, said location is also the location of the reader. The applicant further argued that the prior art ( Hefetz US 10,645,072) is more complicated than the claimed invention, the fact that the prior art might be more complicated than the claimed invention does not preclude the prior art from rendering the claims obvious. Additionally, the applicant argued that the claimed invention is more transparent that the prior art, it is not clear how the claims are more transparent and what limitations that the applicant is relying to show the transparency. The prior art render the claims obvious as written. The applicant’s argument is not persuasive. Refer to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876